Tenney, J.
— The Revised Statutes, c. 128, § § 1 and 2, provide, that any justice of the peace and of the quorum, in the county in which he resides, shall have jurisdiction in all cases of forcible entry and detainer, except those arising within a city or town therein, in which a municipal or police court is or may be established. On complaint made to him, in writing and on oath, &c., he shall issue his warrant, &c. No other statute now in force contains any other provision, touching the jurisdiction of justices of the peace and of the quorum, or judges of municipal or police courts.
The obvious construction of the sections of the statute referred to, is, that the magistrate, who has authority to issue his warrant, is required to receive the complaint on oath. It is believed, that in all cases where complaints have been made to a justice of the peace, that the warrant has been issued by him and by no other, unless where the statute has expressly otherwise provided.
In the case at bar, the warrant having been issued by the judge of the police court in the city of Bangor, in the county of Penobscot, upon a complaint sworn to before a justice of the peace and of the quorum of the county of Lincoln, the proceedings are unauthorized, and the judge of the police court has no jurisdiction. Complaint dismissed.
Shepley, C. J., and Rice and Appleton, J. J., concurred.